Citation Nr: 1750311	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-20 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, currently evaluated as 20 percent disabling, to include the issue of a rating in excess of 10 percent prior to January 2017.  

2.   Entitlement to an increased rating for a left knee disability, currently evaluated as 20 percent disabling, to include the issue of a rating in excess of 10 percent prior to January 2017.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1993 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board remanded the appeal in March 2017 and requested the RO schedule the Veteran for another VA examination and readjudicate his claims. A VA examination was conducted in January 2017.

A January 2017 rating decision changed the diagnosis to degenerative arthritis and awarded a 20 percent disability rating for both knees, effective January 9, 2017. 


FINDINGS OF FACT

1.  Prior to January 9, 2017, the Veteran's right knee disability was productive of limitation of extension to 10 degrees, and limitation of flexion to 90 degrees with pain 

2.  Prior to January 9, 2017, the Veteran's left knee disability was productive of full extension and limitation of flexion to 120 degrees with pain.  

3.  Since January 2017, the Veteran's right and left knee each had full extension, with flexion limited to 30 degrees in each knee.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024-5261 (2017).  

2.  The criteria for an increased rating for left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024-5261 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The percentage ratings in VA's Schedule for Rating Disabilities represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil jobs. 38 C.F.R. § 4.1. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 
Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran is assigned a 20 percent disability evaluation for each of her knees. Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion of the affected part. 

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee. Under Diagnostic Code 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating. Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating, and limitation of flexion of the knee to 15 degrees warrants a 30 percent rating. 

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating. Limitation of extension of the knee to 10 degrees warrants a 10 percent rating. With limitation of extension of the knee to 15 degrees, a 20 percent rating is assigned. Limitation of extension of the knee to 20 degrees warrants a 30 percent rating, and with limitation of extension of the knee to 30 degrees, a 40 percent rating is assigned. Limitation of extension of the knee to 45 degrees warrants a 50 percent rating.

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2017). 

Review of the Veteran's treatment records revealed complaints of pain and treatment in the form of medication and physical therapy. The Veteran was also given braces to assist with walking after reporting that her right knee gave out causing her to fall. She reported that her occupation often exacerbated her symptoms; she was required to push/pull patients on stretchers or in wheelchairs. In February 2007 (one month before her increase claim), range of motion for her right knee was measured at 10 to 90 degrees; her left knee was measured at zero to 120 degrees. X-rays taken in May 2007 show joint space reduction and mild medial subluxation in both knees; the reviewing physician noted that there were no changes from the 2004 x-rays. The Veteran also has a diagnosis of fibromyalgia, which causes extensive musculoskeletal pain. 

Prior to the rating decision on appeal, the Veteran was afforded a VA exam in October 2007. She reported weakness causing her legs to give out, stiffness in her knees, swelling and difficulty walking. She had pain in both knees at 10 out of 10 that radiated to her feet, but was relieved by medication. She described having difficulty with weight bearing activities. 

On physical examination, there was no evidence of heat, swelling, instability, subluxation or loss of strength. Her gait and posture were normal and she did not require assistive devices for ambulation. Range of motion for the right knee was to 115 degrees flexion, with pain at 115 and 0 degrees extension. Range of motion for the left knee was to 120 degrees flexion, with pain at 120 and 0 degrees extension. There also tenderness to palpation. X-ray findings were within normal limits both knees. 

A statement submitted in support of the Veteran's claim notes that he witnessed her knees cramping and giving out. He had to drive her to the hospital after she complained about body aches, including her knees and feet, ankles, hips, back, hands and wrists. 

During the November 2012 VA examination, the Veteran reported experiencing increased symptoms including shaking and the need to hold on to railings to prevent her from falling. Her husband found her on the floor after she had fallen. She described the impact of flare-ups causing constant pain, which got worse with changes in the weather. 

The Veteran had full range of motion in both knees from 140 degrees of flexion to zero degrees of extension. She was able to perform repetitive use testing without any additional limitation in range of motion. There was tenderness on palpation of both knees, but there was no instability or subluxation; muscle strength testing was normal. The examiner indicated the Veteran had a meniscal condition, but no further information was provided. The Veteran declined to have x-rays performed. 

X-rays conducted by a private provider in December 2012 indicated there was minimal osteoarthritic change of the knee joint along the medial compartment. There was no bony injury, loose body or abnormal soft tissue calcifications. It was essentially normal x-ray of both knees on weight-bearing views. 

During the January 2017 VA exam, the examiner diagnosed degenerative arthritis in both knees as a progression of the previously diagnosed retropatellar pain syndrome. The Veteran described flare-ups in her knees as pain, and she used knee braces and a cane regularly. 

Range of motion for both knees was measured from full, 0 degrees extension to 30 degrees of flexion. There was pain noted on flexion, but it did not result in or cause functional loss. Exam showed full range of motion in both knees on passive movement, with pain at the end of movement. There was no pain with weight bearing, evidence of crepitus or localized tenderness or pain on palpation of the joint. The Veteran was able to perform repetitive use testing and there was no additional loss of function or range of motion. There was no reduction in muscle strength, ankylosis, subluxation or joint instability. 

During the December 2015 hearing, the Veteran testified that she was attending physical therapy as treatment for fibromyalgia, which included her knees. She reported experiencing pain in both knees at 9 out of 10 even with daily medication, which increased when the weather changed. She stated that her knees often gave out, causing her to fall; she was given braces and a cane to assist her in walking. She also described popping or cracking sounds coming from her knees, as well as swelling and what felt like muscles pulling.  

Based on the medical and lay evidence of record, the Board concludes an increased rating for either knee is not indicated.

The available evidence shows that prior to January 2017, at worst, the Veteran demonstrated flexion to 90 degrees and extension to 10 degrees for the right knee and 120 degrees of flexion and zeros degrees of extension in the left knee. Such results are consistent with a 10 percent under Diagnostic Code 5261. 

During the January 2017 VA exam, the Veteran demonstrated full extension, and while flexion was limited to 30 degrees, this is precisely the limitation contemplated by the Veteran's current 20 percent evaluation under Diagnostic Code 5260. 

The Board notes that the Veteran has reported experiencing flare-ups and pain. However, she was examined in 2007, when she reported her pain was at its maximum 10 of 10, yet at the same time she had full extension and flexion in excess of 110 degrees.  Hence, even with consideration of the sections 4.40 and 4.45, and DeLuca, the record presents no basis to assign of a higher rating under Diagnostic Code 5260 or 5261.

The Board also finds that no other diagnostic code provides a basis for a rating in excess of 10 percent prior to January 9, 2017 or 20 percent thereafter, including any other separate rating.  There is no probative evidence of ankylosis, subluxation or lateral instability, dislocated or removed cartilage.  Therefore, evaluation of either knee under Diagnostic Code 5256, 5257, or 5258, is not warranted. 


ORDER

An increased rating for right knee disability is denied.

An increased rating for left knee disability is denied.



____________________________________________
MICHAEL KILCOYNE	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


